46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  William J. NEAL, Jr., Petitioner.
No. 94-8094.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

William J. Neal, Jr., Petitioner Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
William J. Neal, Jr., petitions this Court for a writ of man damus directing the district court (1) to rule on Neal's pending motions for appointment of counsel and for preliminary and injunctive relief and (2) to take action that will assure his right of access to the courts.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Our review of the district court record discloses that there has been no unreasonable delay in the related 42 U.S.C. Sec. 1983 (1988) action in which Neal claims a denial of access to the courts.  Further, we note that mandamus is not a substitute for appeal.  See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


3
Although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.